DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "65" and "66", in figure 3, have both been used to designate movable vane.  Figures 2 & 4 shows the movable vane (66) & the stationary vane (65).  Figure 3 shows the stationary vane (65) and the movable vane (with ref # 65 & 66)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: there are apparent typos in paragraphs 0091 & 0092 describing figure 3.  In paragraphs 0091 & 0092, the paragraphs seem to be describing the “stationary vane 65” and the “movable vane 66” opposite to what is shown in figures 2-4, and specifically figure 3.  However, in figure 3, ref # 66 is used for the movable vane (See figures 2-4) and the ref # 65 is used for both the stationary vane (See figures 2-4) and for the movable vane (See figure 3).  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitations in claims 3, 4, & 8, while described in paragraphs 0091-0092 of the specification, are reciting features that are opposite to what is shown in the figures and disclosed in the rest of the specification.  Further, ref # 65 & 66 in figure 3 are both used for one set of vanes.  (See above drawing and specification objections)  Further, the set of vanes referred to as # 66 in figures 2 & 4 and as # 65 & # 66 in figure 3, connected to the output arrangement (20), seem to be the movable vanes as disclosed throughout the rest of the specification since they move regardless of the status of the fusible connection (50).  

Allowable Subject Matter
Claims 1, 2, & 10-14 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “wherein the actuator includes a fluid damper device housed between the output lever and the output arrangement to act, following rupture of the fusible connection, to damp movement of the output lever relative to the output arrangement in rotation about the axis of rotation” in combination with the remaining claim elements as set forth in claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Dinger (Pub No. US 2019/056196 A1) discloses an aircraft, an actuator, a flight control linkage, a pilot-operable flight control to control a control member to control the aircraft/vehicle, and the actuator provided with a motor for moving an output arrangement, the actuator including both an output lever and a fusible connection that acts up to a mechanical torque threshold to constrain the output arrangement and the output lever to move together in rotation about an axis of rotation; wherein the housing comprises a hub closed by a cover; wherein the output lever comprises at least one arm secured to the housing; and wherein the fusible connection comprises a fusible pin inserted in a first passage in the output arrangement, the pin being inserted in a second passage in the housing.  The reference Honnorat et al. (Pub No. US 2018/0093757 A1) discloses an aircraft/vehicle/helicopter, an actuator, a flight control linkage, a pilot-operable flight control to control a control member to control the aircraft/vehicle, and the actuator provided with a motor for moving an output arrangement; and an outlet shaft.  The reference Chemouni et al. (Pub No. US 2009/0159382 A1) discloses an aircraft/vehicle/helicopter, an actuator, a flight control linkage, a pilot-operable flight control to control a control member to control the aircraft/vehicle, and the actuator provided with a motor for moving an output arrangement; a rotary viscous/fluid damper, vanes, an output lever, and an output shaft.  The reference Orita et al. (Pub No. US 2020/0096074 A1) disclose an actuator, a rotary fluid damper, a housing, an output shaft, vanes, and a cap.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647